Citation Nr: 1428537	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected lumbar spine disability.  

3.  Entitlement to an initial compensable rating for right lower extremity sciatica for the period from September 10, 2007, to January 13, 2009, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1978 to May 1998.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from April 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

A hearing was held on January 12, 2011, in Wichita, Kansas, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony has been associated with the record.

In May 2011, the Board remanded the matter for additional evidentiary development.  

In the Introduction portion of its May 2011 remand, the Board noted that the appellant had raised a claim of entitlement to an increased rating for his service-connected left lower extremity sciatica.  The Board referred the matter to the RO for initial consideration.  The record currently available to the Board contains no indication that this matter has been addressed as of yet.  Thus, the Board does not have jurisdiction over this issue, and it is again referred to the RO for appropriate action.

In addition to the appellant's paper claims file, the Board has also reviewed his electronic Virtual VA and VBMS files.  With the exception of March 2014 written arguments from the appellant's representative, the evidence contained in those electronic files has also been reviewed by the RO and is largely duplicative of that currently contained in the paper claims file.  

The issues of entitlement to service connection for a bilateral hip disability and a higher initial rating for right lower extremity sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A chronic cervical spine disability, including arthritis, was not present during the appellant's active service or manifest to a compensable degree within one year of separation from that period of active service, and the most probative evidence indicates that it is less likely than not that the appellant's current cervical spine disability is causally related to his active service or any incident therein.  


CONCLUSION OF LAW

A cervical spine disability was not incurred in active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In an August 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim of service connection for a cervical spine (neck) disability, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The RO provided an additional notification letter to the appellant in November 2009.  The Board notes that the letters referenced above also included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The case was readjudicated in a supplemental statement of the case. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

In addition to these notification letters, the appellant was provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset and development of the disorder discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).  

The appellant has also been afforded a VA medical examination in connection with his claim of service connection for a cervical spine disability.  38 C.F.R. § 3.159(c) (4) (2013).  The Board finds that the opinion obtained as a result of that examination is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

In pertinent part, the appellant's service treatment records show that he sought treatment in September 1984 after he hit his head on a door.  His complaints included dizziness and headaches, and the assessment was blunt head trauma.  

In February 1985, the appellant was seen with complaints of aches in his posterior neck radiating to his head for the past three days.  He reported a history of a head injury.  The assessment was muscle contraction headaches.  

In March 1985, the appellant sought treatment with complaints of neck stiffness.  Examination showed that the paracervical and trapezius muscles were taut and tender.  X-ray studies of the cervical spine showed no osseous or joint abnormalities.  The diagnosis was paracervical muscle strain and the appellant was given a temporary physical profile.  In April 1985, it was noted that the appellant's symptoms continued.  The assessment was an unresolved cervical muscle strain, and the appellant was prescribed physical therapy.  On follow-up examination later that month, the appellant reported that his symptoms had resolved, and he had no further complaints.  The assessment was cervical strain, resolved.  

At subsequent periodic medical examinations in March 1988 and September 1990, the appellant's neck and spine were examined and determined to be normal.  

In January 1995, the appellant was seen in connection with complaints of right shoulder discomfort which had begun the previous day.  He noted that he had been doing a lot of lifting.  The assessment showed decreased range of cervical spine motion.  The assessment was probable cervical spine impingement.  The appellant was prescribed Motrin and Flexeril and given a one week physical profile.  

At a subsequent periodic medical examination in November 1995, the appellant's neck and spine were examined and determined to be normal.  

The remaining service treatment records are negative for any pertinent complaints or abnormalities.  At his February 1998 military separation medical examination, the appellant completed a report of medical history on which he detailed multiple complaints, but made no reference to neck problems, and no abnormalities pertaining to the cervical spine were identified upon clinical evaluation.  

In June 1998, following his separation from active service, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including left knee, right knee, and low back disabilities.  His application, however, is silent for any mention of a neck disability, as is medical evidence assembled in support of the application.  In a March 1999 rating decision, the RO granted service connection for multiple disabilities, including a low back disability.  

In pertinent part, subsequent VA clinical records show that, during a neurology consultation in March 2007, diagnostic testing reviewed by the examiner included the results of a February 2007 cervical spine MRI which showed minimal degenerative changes.  

At a May 2007 VA spine examination conducted in connection with a claim for an increased rating for his service-connected low back disability, the appellant reported that he had sustained injury to his entire spine and alignment in service when he was struck with a heavy door.  He indicated that he had recently been diagnosed as having arthritis in his neck.  The diagnosis included minimal cervical degenerative disc disease without stenosis.  

At an October 2007 VA general medical examination, the appellant indicated that he had no complaints pertaining to his neck.  

In July 2008, the appellant submitted a claim of service connection for a neck disability.  

At a January 2009 VA medical examination, the appellant complained of neck stiffness.  On examination, there was tenderness in the cervical spine at C6-8.  

The appellant was afforded another VA medical examination in August 2010.  He reported that he had sustained injury to his cervical spine in service secondary to a blow to the head.  He indicated that he had some pain and stiffness at the time of the injury but fought through his pain and continued his military career.  He indicated that, after military service, his symptoms became progressively worse.  He indicated that he was recently diagnosed as having degenerative changes via a cervical MRI.  X-ray studies conducted in connection with the examination showed minimal sclerosis in the lower cervical spine, otherwise normal.  After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having degenerative changes of the cervical spine.  She concluded that it was less likely than not that the appellant's current cervical spine/neck disability had been incurred in service, including as a result of the in-service injuries.  She noted that the military medical records showed that the appellant's muscle strains improved in service following his injuries.  She further noted that the appellant had not sought treatment for neck symptoms for many years after service separation.  Under these circumstances, she indicated that a nexus did not exist between the in-service diagnoses and the current diagnosis.  Rather, she indicated that the current neck disability was due to the aging process.  

In January 2011, the appellant testified at a Board hearing at the RO.  He recalled that he had injured his neck in service when he was hit by a door and it "jammed [his] entire spine."  Transcript at page 4.  He indicated that he was diagnosed as having only a muscle strain, but had had problems with his neck since that time.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis under 38 C.F.R. § 3.303(b).  To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant claims that his current cervical spine disability was incurred in service as a result of an injury he sustained when he was hit by a door.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for a cervical spine disability.

As set forth above, the appellant's service treatment records do confirm that he hit his head on a door in September 1984 and was diagnosed as having a paracervical muscle strain in March 1985.  Service treatment records also show that, in January 1995, he was diagnosed as having probable cervical spine impingement after an episode of heavy lifting.  

That an injury occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from the in-service injury.  In this case, the evidence establishes that the appellant did not develop a chronic cervical spine disability during service, despite the injuries noted above.  

As noted, X-ray studies of the cervical spine performed in March 1985 were normal, without any indication of arthritis, and the appellant was diagnosed as having a cervical muscle strain.  In April 1985, the appellant reported that his symptoms had resolved, and he had no further complaints.  The assessment was cervical strain, resolved.  

Similarly, although the appellant was diagnosed as having probable cervical spine impingement in January 1995, subsequent clinical records show that his condition resolved without residual disability.  Again, at a periodic medical examination in November 1995, the appellant's neck and spine were examined and determined to be normal.  Similarly, the appellant's February 1998 military separation medical examination revealed no abnormalities pertaining to the cervical spine.  

The Board also notes that the post-service record similarly contains no indication of arthritis of the cervical spine within the first post-service year or for many years thereafter.  In that regard, the Board observes that, in June 1998, following his separation from active service, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including left knee, right knee, and low back disabilities.  His application, however, is silent for any mention of a neck disability, as is medical evidence assembled in support of the application.  The Board finds that if the appellant had, in fact, been suffering from cervical spine problems at that time, he would have mentioned when filing his original claim or seeking treatment for his lumbar spine and other orthopedic disabilities.  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))); See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Chronologically, the next notation in the contemporaneous record of a cervical spine abnormality is not until 2007.  In fact, the Veteran told the May 2007 VA examiner that that he had been recently diagnosed as having arthritis in his neck.  Based on the foregoing, the Board finds that the most probative evidence establishes that any in-service cervical spine injuries resolved without residual disability.  

Although a chronic cervical spine disability was not present during the appellant's active service or manifest to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, however, the record preponderates against finding that the appellant's current cervical spine disability is causally related to his active service.

As set forth above, in August 2010, after examining the appellant and reviewing the record, a VA examiner concluded that it was less likely than not that the appellant's current cervical spine disability had been incurred in service.  The Board finds that this medical opinion evidence is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who based her opinion on a review of the appellant's claims folder as well as a physical examination.  She explained that, based on the appellant's history and current physical findings, his current cervical spine disability was due to the aging process and less likely than not causally related to his active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The basis for the examiner's conclusion is apparent from a review of the evidence and is consistent with such evidence, particularly service treatment records noting normal spine and neck findings following the in-service injuries.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  Because he is a layperson without any medical knowledge or training, the appellant's representation that he has a cervical spine disability secondary to an in-service injury does not equal or outweigh the findings of the VA examiner.

In summary, the Board finds that the most probative evidence shows that the appellant's current cervical spine disability did not have have its inception during active service, did not manifest to a compensable degree within one year of service separation, and is not causally related to his active service or any incident therein, including his in-service injuries.  For these reasons, the preponderance of the evidence is against the claim of service connection for a cervical spine disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.


REMAND

Entitlement to service connection for a bilateral hip disability

The appellant also seeks service connection for a bilateral hip disability secondary to his service-connected low back disability.  Specifically, he contends that he has a gait disturbance due to low back pain and that his orthopedic physicians have advised him that his gait disturbance had produced his current bilateral hip disability.  See e.g. Transcript of January 2011 Travel Board hearing at page 10.  

As a preliminary matter, the Board advises the appellant that it would be to his benefit to submit a statement from his physicians memorializing their opinions linking his current bilateral hip disability to his service-connected low back disability.  38 C.F.R. § 3.103 (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the Board has the duty to suggest the submission of evidence that may have been overlooked).  

Additionally, the Board notes that, in connection with his claim, the appellant was afforded a VA medical examination in September 2012.  The examiner diagnosed the appellant as having trochanteric bursitis of the bilateral hips and concluded that the condition was less likely than not either incurred in service or proximately due to or the result of the service-connected low back disability.  The rationale provided by the examiner, however, is poorly worded and contradictory, thereby limiting its probative value.  Moreover, the examiner did not comment on whether the appellant's service-connected low back disability could have aggravated his trochanteric bursitis, including as a result of an altered gait.  

Under these circumstances, another examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate); see also Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation...").  


Entitlement to an initial compensable rating for right lower extremity sciatica for the period from September 10, 2007, to January 13, 2009, and in excess of 10 percent thereafter

In pertinent part, the record on appeal shows that, in a January 2008 medical opinion, a VA nurse practitioner indicated that it is at least as likely as not that the appellant had sciatica related to his service-connected low back disability.  

Based on this evidence, in an April 2008 rating decision, the RO granted service connection for right lower extremity sciatica, effective September 10, 2007.  The RO assigned an initial noncompensable rating for the appellant's service-connected right lower extremity sciatica pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, pertaining to impairment of the sciatic nerve.  The RO subsequently increased the rating for the appellant's right sciatica to 10 percent, effective January 14, 2009.  

At his January 2011 Board hearing, the appellant testified that he felt as if his right lower extremity sciatica had gotten worse.  Accordingly, in May 2011, the Board remanded the matter for the purposes of affording the appellant another VA medical examination to ascertain the current severity of his service-connected right lower extremity sciatica.  

Pursuant to the Board's remand instructions, the appellant underwent another VA medical examination in October 2011.  The examiner noted that the appellant endorsed symptoms of both constant and intermittent moderate pain in the right lower extremity, as well as mild numbness.  He reportedly denied paresthesias and/or dysesthesias in the right lower extremity.  After examining the appellant, the examiner completed a Disability Benefits Questionnaire (DBQ) on which she indicated that the appellant's symptoms were the equivalent of mild, incomplete paralysis of the sciatic nerve, as well as mild, incomplete paralysis of the external popliteal (common peroneal) nerve.  

The Board notes that a claimant can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Although VA must avoid evaluating the same disability under various diagnoses, "[i]f the appellant's symptoms are 'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).

In this case, given the examiner's notations of mild, incomplete paralysis of both the sciatic and common peroneal nerves, the Board finds that the nature and severity of the appellant's service-connected right lower extremity disability is unclear, to include whether the symptomatology associated with the noted mild, incomplete paralysis of both the sciatic and external popliteal (common peroneal) nerves are distinct and separate or whether they are overlapping.  

In addition, the Board notes that the appellant reports that he receives ongoing treatment for his right lower extremity sciatica at VA.  The most recent clinical records currently associated with the record are dated in September 2012.  Therefore, the AOJ should obtain and associate any additional treatment records pertaining to his claimed disorders.  See 38 U.S.C.A. § 5103A(b) (West 2010); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information from the appellant, the AOJ should obtain and associate complete records from the Kansas City VAMC for the period from September 2012 to the present. 

2.  The appellant should be scheduled for a VA medical examination for the purpose of obtaining an opinion regarding the etiology of his current bilateral hip disability.  The claims folder and access to any additional records in the appellant's electronic VA files should be provided to the examiner for review in connection with the examination.  

The examiner should be asked to provide an opinion, with supporting rationale, as to whether it is at least as likely as not the appellant's current bilateral hip disability is causally related to his active service or any incident therein; or is causally related to or aggravated by any service-connected disability, including his service-connected low back disability (mechanical low back pain, S1 radiculopathy, postoperative discectomy and cage placement).  

The report of examination should include an explanation for all opinions rendered.

3.  The appellant should be afforded a VA medical examination for the purpose of ascertaining the nature and severity of his service-connected right lower extremity sciatica.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner.  

After examining the appellant and reviewing the record, the examiner should delineate all pathology and symptomatology attributable to the service-connected right lower extremity sciatica.  He or she should indicate whether the symptomatology associated with any impairment of the sciatic nerve is distinct and separate from the symptomatology associated with any impairment of the external popliteal (common peroneal) nerve.  The examiner should also assess the severity of each symptom.  

The report of examination should include an explanation for all opinions rendered.

4.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  

The AOJ should consider whether all manifestations of the appellant's right lower extremity neuropathy are appropriately considered and rated, to include whether any separate compensable ratings are warranted for impairment of the sciatic and common peroneal nerve.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

If the claims remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond. 


The case should then be returned to the Board for appellate consideration, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


